Citation Nr: 1002359	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-07 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating higher than 40 percent for 
service-connected degenerative disc disease of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.P.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to June 
1967 and from September 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  

In October 2009, the Veteran and his spouse, J.P., testified 
before the undersigned Veterans Law Judge via video 
conference.  A transcript of the hearing is associated with 
the claims file.  

For reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

At the October 2009 video conference hearing, the Veteran 
testified that he receives treatment from the VA Medical 
Center in Palo Alto, California, for his service-connected 
lumbar spine disability and that he last received treatment 
approximately three months before the hearing.  Because 
treatment records dated after June 2007 are not associated 
with the claims file, the Veteran testified that he would 
attempt to obtain the treatment records and the evidentiary 
record was left open for 60 days, i.e., until December 10, 
2010, for submission of any additional evidence.  

To date, the Veteran has not submitted any additional 
evidence in support of his claim.  

Nevertheless, VA has a statutory duty to assist the Veteran 
in developing facts pertinent to his claim, to include 
assisting him in obtaining any outstanding medical evidence.  
See 38 C.F.R. § 3.159(c)(2) (2009).  In this regard, records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

As noted, the evidentiary record contains VA treatment 
records dated from June 2004 to June 2007.  However, the 
Board notes there is a gap in the treatment records from 
September 2005 to June 2007.  Therefore, on remand, the RO 
will be requested to obtain VA treatment records dated from 
September 2005 to the present, in order to develop the facts 
pertinent to the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's treatment records 
from the VA Medical Center in Palo 
Alto, California, dated from September 
2005 to the present.  If such records 
are not available or there is no 
documentation of treatment, the 
evidentiary record should so indicate.

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


